AO 245D (Rev. 02/18) Judgment in a Criminal Case for Revocations

Sheet |

**** AMENDED UNITED STATES DISTRICT COURT

District of Montana
UNITED STATES OF AMERICA Judgment in a Criminal Case
Vv. (For Revocation of Probation or Supervised Release)

GREGG LAWRENCE HAYWOOD, SR.
Case No. CR 14-71-BLG-SPW-1

USM No, 13600-046

 

 

Mark Werner (Appointed)
THE DEFENDANT: Defendant’s Attorney
W admitted guilt to violation of condition(s) Mand., Spec. of the term of supervision.
O was found in violation of condition(s) count(s) after denial of guilt.

The defendant is adjudicated guilty of these violations:

       

Violation Number Nature of Violation Violation Ended
fdnjdok 1 Failed to attend substance abuse treatment 12/26/2018
xe 2 Failed to attend substance abuse treatment

 

 

Admitted using marijuana

  

 

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

(1 The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

 

 

Last Four Digits of Defendant’s Soc. Sec. No.: 3744 04/24/2019

Date of Imposition of Judgment
Defendant’s Year of Birth: 1967 2
City and State of Defendant’s Residence: Signature of Judge
Unknown

 

Susan P. Watters, District Judge

 

Name and Title of Judge

 

FILED

MAY 07 2019

Clerk, U S District Court
District Of Montana
Billings
AO 24SD (Rev. 02/18) | Judgment in a Criminal Case for Revocations
Sheet 1A

DEFENDANT: GREGG LAWRENCE HAYWOOD, SR.
CASE NUMBER: CR 14-71-BLG-SPW-1

ADDITIONAL VIOLATIONS

Violation Number Nature of Violation

 

 

5 Tested positive for meth/terminated from RRC

Judgment—Page 2 oof 6

Violation
Concluded

02/20/2019

 
AO 245D (Rev. 02/18) | Judgment in a Criminal Case for Revocations
Sheet 2— Imprisonment

Judgment — Page 3. of
DEFENDANT: GREGG LAWRENCE HAYWOOD, SR.
CASE NUMBER: CR 14-71-BLG-SPW-1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

6 months

© The court makes the following recommendations to the Bureau of Prisons:

The defendant be placed at FDC SeaTac for continuity and proximity to family.

The defendant is remanded to the custody of the United States Marshal.

C1 The defendant shall surrender to the United States Marshal for this district:
O at O am. O pm. on
QO as notified by the United States Marshal.

 

C) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

O before 2 p.m. on

 

QO as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 02/18) | Judgment in a Criminal Case for Revocations
Sheet 3 — Supervised Release

Judgment—Page 4 sof 6
DEFENDANT: GREGG LAWRENCE HAYWOOD, SR.
CASE NUMBER: CR 14-71-BLG-SPW-1

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

24 months

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
CO) The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)

4. O You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. WM Youmust cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. O You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. O You must participate in an approved program for domestic violence. (check if applicable)

wp

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
 

AO 245D (Rev. 02/18) | Judgment in a Criminal Case for Revocations
Sheet 3A — Supervised Release

Judgment—Page 5 of 6
DEFENDANT: GREGG LAWRENCE HAYWOOD, SR.
CASE NUMBER: CR 14-71-BLG-SPW-1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission:
from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer
may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A US. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
AO 245D (Rev. 02/18) | Judgment in a Criminal Case for Revocations
Sheet 3D — Supervised Release

Judgment—Page 6 of _ 6
DEFENDANT: GREGG LAWRENCE HAYWOOD, SR.
CASE NUMBER: CR 14-71-BLG-SPW-1

 

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall participate in and complete a program of substance abuse treatment as approved by the United
States Probation Office, until the defendant is released from the program by the probation officer. The defendant is to pay
part or all of the cost of this treatment, as determined by the United States Probation Officer.

2. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Officer, until such time as the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment, as determined by the United States Probation Officer.

3. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sale. This condition supersedes standard condition number 7 with respect to alcohol consumption only.

4. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests and not more
than 365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant is to pay all or part of the costs of testing as determined by the United States Probation Officer.

5. The defendant shall not ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana, kratom
and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
purpose of altering defendant's mental or physical state.

6. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription. This condition supersedes standard condition number 7 with respect to marijuana only.

7. The defendant shall submit his person, residence, place of employment, vehicles, and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Failure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination
